Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Applicant’s Request for Reconsideration dated June 16, 2022 is acknowledged.
Claims 1-17 are pending.
Claims 1, 2, 4, 6-9, 12, 13, 15 and 16 are currently amended.
Claims 1-17 as filed on June 16, 2022 are currently pending and under consideration.
This action is made FINAL.

Withdrawn Objections / Rejections
In view of the amendment of the claims, all previous claim objections are withdrawn, all previous claim rejections under 35 USC 112(b) are withdrawn with the exception of those over claim 16, and all previous claim rejections under 35 USC 102(a)(1) by Tsukiyama are withdrawn.
Applicant’s arguments have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claims 4 and 6 are objected to because of the following informalities:  “% by mass” should recite “wt%” consistent with the antecedent in claim 1.  Appropriate correction is required.

New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
	Claim 6 recites 0.1 to 20% by mass of (D), however, claim 1 as currently amended recites 5 to 12 wt% of (D).  Because the range of claim 6 is broader than the range of claim 1, claim 6 fails to further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Maintained Grounds of Rejection / New Grounds of Rejection Necessitated by Amendment
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
	Claim 1 as currently amended recites ranges and ratios of said ranges.  The ranges imply the minimum value the ratio (A)/[(B)+(C)+(D)] can be is 0.1/[0.8+1.8+12] = 0.1/14.6 ~= 0.007 and the maximum value the ratio can be is 1.5/[0.1+0.5+5] = 1.5/5.6 ~= 0.268.  Because the implied ratio differs from the claimed ratio of 0.01 to 1.0, claim 1 is overdetermined and it is unclear what ranges and ratios are claimed.  Likewise, the ranges imply the minimum value the ratio (A)/(C) can be is 0.1/1.8 ~= 0.056 and the maximum value the ratio can be is 1.5/0.5 ~= 3.  This implied ratio also differs from the claimed ratio of 0.01 to 1.0 and it is unclear what ranges and ratios are claimed.  Claims 2-17 are included in this rejection because they depend from claim 1 and because they do not remedy the noted ambiguity.  Claim 6 is also included in this rejection because the broader range for (D) implies different / broader ranges for the ratios and claim 6 therefore compounds the noted ambiguity.
Claim 16 recites “the low-soluble drug”.  There is insufficient antecedent basis for this limitation in the claim.  Claim 16 may properly from claim 15.
Claim 16 recites “the low-soluble drug having a Log P value of 10 to 30” is selected from inter alia astaxanthin or tranexamic acid.  As evidenced by drugbank (copy provided), astaxanthin has a logP of about 8 and tranexamic acid has a logP of about -1.5.  It is not seen how any of the claimed drugs possess the claimed property.  Because the claim recites contradictory limitations, the meets and bounds of the claim cannot be ascertained and the claim is indefinite.  For purposes of applying prior art it is presumed that the claimed drugs meet the solubility limitation.
	Claim 16 recites a whitening agent (or other components).  It is unclear whether the parenthetical information is a positive claim limitation.  It is also unclear what is meant by “other components” and while the specification discloses “other components” in paragraphs [0058]-[0076] these other components appear to be random cosmetic ingredients that have no disclosed relationship to the “low-soluble drug” disclosed in paragraphs [0056]-[0057].

Response to Arguments:  Claim Rejections - 35 USC § 112(b)
With regard to the maintained rejections over claim 16, Applicant’s belief that the astaxanthin satisfies the claimed solubility and citation to a url in support thereof is acknowledged but is ultimately not found persuasive because Applicant has not made a copy of the alleged evidence of record.  In contrast, the Office has proffered evidence that astaxanthin has a logP of about 8, specifically astaxanthin has a logP of:

    PNG
    media_image1.png
    191
    1186
    media_image1.png
    Greyscale

And in view of the deletion of allantoin, the Office has proffered additional evidence that tranexamic acid has a logP of about -1.5, specifically tranexamic acid has a logP of:

    PNG
    media_image2.png
    181
    1106
    media_image2.png
    Greyscale

Therefore, the Examiner maintains that it is not seen how the generic drugs claimed possess the required solubility and the rejections of claim 16 are properly maintained in modified form as necessitated by Applicant’s amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 10, 11, 14 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama (JP 2014/156431, published August 28, 2014, as evidenced by the abstract and Google translation, of record) as evidenced by ShinEtsu Technical Data Sheet “KSG-18A”, of record and as evidenced by Smith et al. (US 2005/0166464, of record) in view of Toyoda et al. (US 2011/0038824, published February 17, 2011, of record).
Tsukiyama teaches oil-in-water emulsion cosmetics comprising (title; abstract; claims):
0.05 to 20 wt% of a partial crosslinked type organopolysiloxane polymer (component B) such as KSG-18 (solid content 10-20%) which is a mixture of partially crosslinked methylphenylpolysiloxane and phenyltrimethicone (KSG-18 is diphenylsiloxy phenyl trimethicone (and) dimethicone / phenyl vinyl dimethicone crosspolymer as evidenced by ShinEtsu which is component D (and) component B) (page 2, penultimate paragraph; page 3, 1st paragraph), as required by instant claims 5, 6 and 17; 
sodium acrylate / acryloyldimethyltauric sodium copolymer (thickener, component F), as required by instant claim 14; 
an acryl-silicone graft copolymer; and 
water.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  See MPEP 2144.05.
	The composition may further comprise e) a powder (claims; page 3, 8th and 9th full paragraphs).
The composition may further comprise f) 0.1 to 40 wt% of a volatile oil inclusive of cyclopentasiloxane (component D, kinematic viscosity of about 5 cSt as evidenced by paragraph [0014] of Smith), cyclotetrasiloxane (about 0.25 cSt), or/and cyclohexasiloxane (about 6.8 cSt) (claims; page 3, 10th and 11th paragraphs).  The sunscreen of example 8 comprises 15 wt% decamethylcyclopentasiloxane.
The composition may further comprise 0.1 to 10 wt% of a surfactant inclusive of nonionic surfactants inclusive of polyether-modified silicone (component E) and anionic surfactants inclusive of salts of acyl methyl taurate (component A) (paragraph bridging pages 3-4; page 4, 1st full paragraph), as required by instant claims 3 and 4.  Example 8 comprises 2 wt% stearoyl methyl taurine sodium, as required by instant claim 2.
	The composition may further comprise 1 to 50 wt% of a non-volatile oil; examples include ester oils or/and higher alcohols or/and silicone oils (page 4, 2nd full paragraph).  Higher alcohols include stearyl alcohol, cetyl alcohol, behenyl alcohol, lauryl alcohol, oleyl alcohol and isostearyl alcohol (page 4, 2nd full paragraphs), as required by instant claims 10 and 11.  Example 8 comprises 3 wt% cetostearyl alcohol. 
	The composition may further comprise other than d) glycols such as 1,3-butylene glycol and glycerols such as glycerin (polyol having a logP as claimed as evidenced by paragraph [0054] of the instant specification) (page 4, 3rd full paragraph), as required by instant claim 7.
The composition may further comprise viscosity modifiers other than b) (page 4, 4th full paragraph) (thickener, component F), as required by instant claim 14.
	The composition may have a viscosity of 5000 to 100,000 mPa.s at 25 ºC (condition 3) (page 4, 5th full paragraph).
Regarding the conditions of claim 1, Example 8 of Tsukiyama ~=2/(10+3+15) ~= 2/28 ~= 0.07 for condition 1 and Example 8 of Tsukiyama ~= 2/3 ~= 0.67 for condition 2.  
	Tsukiyama fail to specifically teach or exemplify an embodiment of oil-in-water emulsion comprising 0.1 to 1.5 wt% anionic surfactant / stearoyl methyl taurate (A) and 0.5 to 1.8 wt% oily solid (C) and satisfying conditions (1) and (2) as required by claim 1.
	This deficiency is made up for in the teachings of Toyoda.
	Toyoda teach an oil-in-water emulsion comprising (a) 0.1 to 10 wt%, 0.5 to 1.5 wt% of a specific long-chain acylsulfonic acid salt-type anionic surfactant such as N-stearoyl-N-methyltaurine sodium and (b) 0.1 to 20 wt%, 0.5 to 15 wt% of a higher aliphatic alcohol inclusive of cetyl alcohol, stearyl alcohol or/and behenyl alcohol (title; abstract; paragraphs [0008]-[0009], [0015]-[0026], [0045], [0049]-[0050]; claims).  The molar ratio of (a)/(b) is from ¼ to 1/10; a molar ratio of 1/5 corresponds to a weight ratio of about 1/4 (condition 2) (paragraphs [0012], [0027]; Examples).  Component (a) and component (b) form a gel in water (paragraphs [0026]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil-in-water emulsions of Tsukiyama to comprise 0.1 to 10 wt%, 0.5 to 1.5 wt% of a specific long-chain acylsulfonic acid salt-type anionic surfactant such as N-stearoyl-N-methyltaurine sodium and 0.1 to 20 wt%, 0.5 to 15 wt% of a higher aliphatic alcohol inclusive of cetyl alcohol, stearyl alcohol or/and behenyl alcohol in a molar ratio of ¼ to 1/10 as taught by Toyoda because the combination yields a gel in water.  There would be a reasonable expectation of success because the oil-in-water emulsions of Tsukiyama may comprise 0.1 to 10 wt% of a surfactant inclusive of stearoyl methyl taurine sodium and 1 to 50 wt% of a non-volatile oil inclusive of stearyl alcohol, cetyl alcohol or/and behenyl alcohol.  Because the combined teachings of the prior art render obvious the compositions as instantly claimed comprising the same ingredients in amounts which overlap the instantly claimed amounts, the conditions 1 and 2 as instantly claimed are also satisfied.  
	
Claims 8, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama (JP 2014/156431, published August 28, 2014, as evidenced by the abstract and Google translation, of record) as evidenced by ShinEtsu Technical Data Sheet “KSG-18A”, of record and as evidenced by Smith et al. (US 2005/0166464, of record) in view of Toyoda et al. (US 2011/0038824, published February 17, 2011, of record) as applied to claims 1-7, 10, 11, 14 and 17 above, and further in view of Sasaki et al. (US 2011/0318399, published December 29, 2011, of record).
The teachings of Tsukiyama and Sasaki have been described supra.
Tsukiyama further teach non-volatile oils for the purpose of improving adhesion to the skin, imparting emollient feeling and improving makeup sustainability, the oils include fats (triglycerides / esters) such as inter alia olive oil and macadamian nut oil (page 4, 2nd full paragraph).
They do not specifically teach an ester oil or an animal/vegetable oil having and IOB value in an organic conceptual diagram of 0 to 0.2 as required by claim 8.
	They do not specifically teach an ester oil that has an IOB value of 0 to 0.2 as required by claim 9.
	They do not specifically teach a polyether (3-40) modified polysiloxane as required by claim 13.
These deficiencies are made up for in the teachings of Sasaki.
Sasaki teach an emulsified cosmetic comprising an oil having an IOB value of 0.1 to 0.5; if the IOB is less than 0.1 a moisturizing effect cannot be sufficiently obtained and if the IOB is more than 0.6 water solubility is too high (title; abstract; paragraphs [0028]-[0032]; claims).  Exemplary oils include inter alia vegetable oils such as olive oil (IOB=0.16) and macadamia nut oil (IOB=0.17) (paragraph [0031]).  Sasaki further teach surfactants inclusive of nonionic surfactants inclusive of polyoxyethelene hydrogenated castor oil, polyoxyalkyene-modified silicone, polyether-modified silicone and the like (paragraph [0039]) and Sasaki exemplify embodiments comprising PEG-10 dimethicone (Tables 1 and 2).
Regarding claims 8 and 9, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil-in-water emulsion cosmetics of Tsukiyama in view of Toyoda to further comprise an oil having an IOB value of 0.1 to 0.5 inclusive of olive oil as taught by Sasaki to reap the expected moisturizing benefit thereof.  There would be a reasonable expectation of success because the emulsion cosmetics of Tsukiyama may comprises oils inclusive of olive oil.
	Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute silicone surfactants as taught by Sasaki inclusive of PEG-10 dimethicone for the silicone surfactants in the emulsion cosmetics of Tsukiyama in view of Toyoda because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because PEG-10 dimethicone is a species of surfactant falling within the genus of polyether-modified silicone surfactants embraced by Tsukiyama.

 Claims 12, 13, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tsukiyama (JP 2014/156431, published August 28, 2014, as evidenced by the abstract and Google translation, of record) as evidenced by ShinEtsu Technical Data Sheet “KSG-18A”, of record and as evidenced by Smith et al. (US 2005/0166464, of record) in view of Toyoda et al. (US 2011/0038824, published February 17, 2011, of record) as applied to claims 1-7, 10, 11, 14 and 17 above, and further in view of Omura et al. (US 2009/0081142, published March 26, 2009, of record).
The teachings of Tsukiyama and Toyoda have been described supra.
They do not teach a polyglyceryl modified silicone as required by claim 12.
They do not specifically teach a polyether (3-40) modified polysiloxane as required by claim 13.
They do not teach a low-soluble drug having a logP of 10 to 30 as required by claim 15.
They do not teach the low soluble drug is selected from coenzyme Q10, stearyl glycyrrhetinate, astaxanthin, tranexamic acid, alkoxy salicylic acid and a whitening agent as required by claim 16.
These deficiencies are made up for in the teachings of Omura.
	Omura teach oil-in-water emulsion cosmetic sunscreen compositions comprising nonionic surfactants and silicone-based surfactants selected from inter alia polyoxyethylene (polyether) polysiloxane inclusive of PEG-10 dimethicone and polyglycerin modified silicone (title; abstract; paragraphs [0168]-[0186], in particular, [0172] and [0185]; claims).  Omura further teach the emulsion cosmetic sunscreens may further comprise medicines such as stearyl glycyrrhetinate, allantoin, salts of tranexamic acid, salts of alkoxysalicylic acids, etc. (paragraph [0197]).  
Regarding claim 12, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute silicone surfactants as taught by Omura inclusive of PEG-10 dimethicone for the silicone surfactants in the emulsion cosmetics of Tsukiyama in view of Toyoda because simple substitution of functionally equivalent elements yields predictable results, absent evidence to the contrary.  There would be a reasonable expectation of success because PEG-10 dimethicone is a species of surfactant falling within the genus of polyether-modified silicone surfactants embraced by Tsukiyama.
Regarding claim 13, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the nonionic surfactants as taught by Omura inclusive of polyglycerin modified silicone with the nonionic surfactants in the emulsion cosmetics of Tsukiyama in view of Toyoda because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980).  See MPEP 2144.06.  There would be a reasonable expectation of success because polyglycerin modified silicone is an art-recognized species of nonionic surfactant capable suitable for use in oil-in-water emulsions.
Regarding claims 15 and 16, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the oil-in-water emulsion cosmetics of Tsukiyama in view of Toyoda to further comprise medicines inclusive of inter alia stearyl glycyrrhetinate as taught by Omura for the expected benefits thereof.  There would be a reasonable expectation of success because such medicines are suitable for topical delivery in oil-in-water emulsion sunscreens. 

Response to Arguments
Applicant's arguments have been considered but are moot in light of the new grounds of rejection necessitated by amendment.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Drugbank “Glycerin,” evidence a logP of about -1.85.
	USPTO translation of tables of Tsukiyama omitted by machine translation

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA PROSSER whose telephone number is (571)272-5164.  The examiner can normally be reached on M - Th, 10 am - 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BLANCHARD can be reached on (571)272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISSA PROSSER/
Examiner, Art Unit 1619

/ILEANA POPA/Primary Examiner, Art Unit 1633